Citation Nr: 1614772	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the cervical spine.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hands.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the feet.

4.  Entitlement to service connection for a cervical spine disorder, claimed as arthritis.

5.  Entitlement to service connection for a bilateral hand disorder, claimed as arthritis.

6.  Entitlement to service connection for a bilateral foot disorder, claimed as arthritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Board remanded the issues of entitlement to service connection for ulcers and whether new and material evidence was received to reopen claims for service connection for arthritis, bronchitis and asthma, schizophrenia, and bipolar disorder for issuance of a statement of the case.  A statement of the case was issued in April 2009 and the Veteran perfected a timely appeal in June 2009.  

A July 2012 rating decision granted service connection for schizoaffective disorder, asthma, chronic bronchitis, thoracolumbar spine degenerative joint disease, and gastroesophageal reflux disease (GERD) and gastric ulcer.  The appeal as to those issues is resolved and they are no longer on appeal.  The rating decision advised the Veteran that the appeal for service connection for "arthritis of the hands, feet and spine (cervical)" remained on appeal.  

In October 2013, the Board remanded the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for arthritis of the cervical spine, hands, and feet.  There was substantial compliance with the remand directives and the case has returned to the Board.  


FINDINGS OF FACT

1.  In September 1997, the RO denied service connection for a back condition including arthritis of the hands, feet, and spine because new and material evidence had not been submitted.  The Veteran did not appeal the decision.  

2.  Evidence associated with the record since the September 1997 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claims of entitlement to service connection for cervical spine, bilateral hand, and bilateral foot disabilities.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for cervical spine, bilateral hand, and bilateral foot disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1993 rating decision denied service connection for a chronic back condition.  Additional evidence was received within the appeal period and in October 1993, the RO declined to reopen a claim for service connection for a back condition.  

In September 1994, the Veteran requested that her service connection claim be reopened and amended to include various conditions, including arthritis of the feet, spine, and hands.  A September 1997 rating decision appears to have expanded the back claim and determined that new and material evidence had not been submitted to reopen a claim for a back condition, to include arthritis of the spine, feet and hands.  It was noted that service connection was previously denied because the evidence showed the in-service condition resolved without residual disability.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

In November 2002, the Veteran requested to reopen a claim for service connection for arthritis.  In November 2003, the RO denied the claim because new and material evidence was not submitted.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  There is a low threshold required to raise a reasonable possibility of substantiating the claim, and the regulation is meant to enable rather than preclude reopening.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Pertinent evidence of record at the time of the September 1997 rating decision included service medical records, VA medical records and examination, private medical records, and the Veteran's statements.  

The service medical records show that on enlistment examination in July 1977, the Veteran was noted to have mild pes planus, which was not considered disabling.  No abnormalities of the cervical spine or hands were noted.  In October 1980, she was seen with complaints of a sharp pain and hot fluid-like sensation from the shoulder section of her spine up to the top of the neck.  She was referred to the emergency room and reported that while lifting an object, she experienced pain in her neck and felt like passing out.  The assessment was muscle spasm.  X-rays showed slight straightening of the cervical spine curve and muscle spasm.  Other findings were normal.  On separation examination in July 1981, the Veteran's spine, upper extremities, and feet were all reported as normal.  

In connection with another claim, the Veteran underwent a VA general medical examination in November 1981.  The examination did not include complaints or findings pertaining to the neck, feet, or hands.  

Private medical records show the Veteran was seen in July 1992 with multiple complaints, including pain in the hands and swelling in the joints of the fingers.  No pathologic abnormalities were noted on examination and the physician indicated that it was perhaps a fibromyalgia type syndrome.  In September 1992, x-rays of the cervical spine were reported as normal.  She was given a prescription for physical therapy.  In October 1992, she was seen for continued neck pain.  Diagnosis was cervical spine strain.  

In a September 1994 claim, the Veteran reported arthritis of the feet, spine, and hands, but did not provide additional information.  

A significant amount of evidence has been added to the record since the September 1997 decision.  That includes VA examinations conducted in April 2012, where diagnoses included degenerative joint disease of the cervical spine; hallux valgus and degenerative joint disease of the feet; and bilateral hand strain.  The examiner opined that the claimed arthritis of the spine, hands, and feet was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

That evidence is new.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim because it suggests a relationship between current diagnoses and service.  That evidence is presumed credible for the purpose of determining whether it is material.

Accordingly, the Board finds that new and material evidence has been submitted and the claims for service connection for arthritis of the cervical spine, hand, and feet are reopened.  To that extent only, the claims are allowed.


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a bilateral hand disability, is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a bilateral foot disability, is reopened, and to that extent only, the appeal is granted.  


REMAND

Having reopened the claims, the Board finds that additional development is needed.  38 C.F.R. § 3.159(c) (2015).  A May 2011 VA record notes the Veteran last worked in the 1990s and was on disability due to depression and a back disability.  The April 2012 VA psychiatric examination noted the Veteran was receiving Social Security benefits.  Records from the Social Security Administration may contain information relevant to the claims and should be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At an April 2012 VA examination,  X-rays showed degenerative changes at C4-5 and C5-6.  The diagnosis was reported as degenerative joint disease of the cervical spine.  The examiner opined that the claimed condition was related to service.  In July 2012, the RO determined that the opinion was inadequate because the rationale provided was not consistent with the facts of the case. 
 
In November 2012, the examiner provided additional opinion noting that medical records did not show any history of treatment for the cervical spine during service and therefore, the diagnosed cervical spine condition was less likely than not due to service.  

The service treatment records specifically show complaints related to the neck documented in October 1980.  Therefore, the RO requested another opinion.  In a June 2013 VA examination, the Veteran reported the onset of the condition in 1980.  X-rays were taken and did not document arthritis or degenerative joint disease.  The examiner stated that for the claimed condition of cervical spine condition, there was no diagnosis because there was no pathology to make a diagnosis.  The examiner opined that the claimed condition was less likely than not related to service.  The rationale was that "[a]t present there is no diagnosis."  

On review, the most recent opinion is also inadequate.  The Board acknowledges the finding of no diagnosis, but notes that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  On review, additional medical opinion is needed to determine the etiology of the cervical spine disorder noted during the appeal period.   

At an April 2012 VA examination, X-rays of the hands were reported as negative.  The diagnosis was listed as bilateral hand strain.  X-rays of the left and right feet showed (1) mild hallux valgus with bunion; and (2) arthritic changes at the interphalangeal joints.  Diagnoses were reported as hallux valgus and degenerative joint disease of the bilateral feet.  The examiner opined that the claimed conditions were related to service.  In July 2012, the RO determined that the opinion was inadequate because the rationale was not consistent with the facts of the case.

In November 2012, the examiner provided additional opinion noting that medical records did not show any history of treatment for the hands or feet during service and therefore, the diagnosed conditions of the hands and feet were less likely than not due to service.  

On review, the Board finds the November 2012 opinion inadequate in that it appears to be based solely on the absence of treatment during service and does not consider the Veteran's reports that she has had arthritis since service, such as in the substantive appeal.  While she is not competent to diagnose arthritis, she is competent to report symptoms in the affected joints.  Layno v. Brown, 6 Vet. App. 464 (1994).  The Board further notes that mild pes planus was noted at enlistment and aggravation should be considered.  Under these circumstances, additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records from the Social Security Administration pertaining to any award of disability benefits.  

2.  Schedule the Veteran for a VA spine examination of the cervical spine examination for addendum.  The examiner must review the claim file and should note that review in the report.  For purposes of this request, the examiner should assume a diagnosis of degenerative joint disease of the cervical spine as shown on x-rays and VA examination in April 2012 and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to active service or any incident of service, to include complaints and findings during service in October 1980.  The examiner should consider the Veteran's reports that she has had arthritis pain since service.  If there is a medical basis to doubt that history, the examiner should so state.  A complete rationale should be offered for any opinion provided.  

3.  Schedule the Veteran for a VA examination of the claim bilateral hand disability.  The examiner must review the claim file and should note that review in the report.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral hand disability related to active service or any incident of service.  In making the determination, the examiner should consider the Veteran's reports that she has had arthritis pain since service.  If there is a medical basis to doubt that history, the examiner should so state.  If the opinion remains negative, the examiner is requested to provide a complete rationale that is not based solely on the absence of treatment during service.  

4.  Schedule the Veteran for a VA examination of the claimed bilateral foot disability.  The examiner must review the claim file and should note that review in the report.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral foot disability that is related to active service or any incident of service.  In making that determination, the examiner should consider the Veteran's reports that she has had arthritis pain since service.  If there is a medical basis to doubt that history, the examiner should so state.  If the opinion remains negative, the examiner is requested to provide a complete rationale that is not based solely on the absence of treatment during service.  The examiner is also requested to address whether there is any indication that the mild pes planus noted on enlistment increased in severity during service.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


